Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of Patent 8891792 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 14 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patent application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 8891792
Instant Application 17/218677
1. A compound vibration device in a bone conduction speaker, comprising: a vibration conductive plate, and a vibration board; wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have two resonance peaks which are among the frequencies catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.

14. A bone conduction speaker, comprising a compound vibration device having a vibration conductive plate and a vibration board; wherein: the vibration conductive plate is physically connected with the vibration board, and vibrations generated by the vibration conductive plate and the vibration board have two resonance peaks which are among the frequencies catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of Patent 9402116 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 14 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 9402116
Instant Application 17/218677
1. A compound vibration device in a bone conduction speaker, comprising: a first plate; and a second plate (Obvious that first and second plate of a conduction speaker reads on vibration conductive plate and vibration board); wherein the first plate is connected to the second plate, vibrations generated by the first plate and the second plate have two different resonance peaks, and sounds are generated by the vibrations transferred through a human bone.

14. A bone conduction speaker, comprising a compound vibration device having a first plate and a second plate (Obvious that first and second plate of a conduction speaker reads on vibration conductive plate and vibration board); wherein: the first plate is connected to the second plate, vibrations generated by the first plate and the second plate have two different resonance peaks, and sounds are generated by the vibrations transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14 of Patent 10117026 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 14 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 10117026
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: a first vibrating plate connected to a magnetic component; and a second vibrating plate (Obvious that a vibration plate can be considered a vibration board), at least a part of the first vibrating plate physically attaching to at least a part of the second vibrating plate, the first vibrating plate and the second vibrating plate being configured to generate vibrations having two different resonance peaks, sounds being generated by the vibrations transferred through a human bone.

14. A bone conduction speaker, comprising a vibration device having a first vibrating plate and a second vibrating plate (Obvious that a vibration plate can be considered a vibration board); wherein: the first vibrating plate is connected to a magnetic component; and at least a part of the first vibrating plate physically attaches to at least a part of the second vibrating plate, the first vibrating plate and the second vibrating plate are configured to generate vibrations having different resonance peaks, and sounds being generated by the vibrations are transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 16 of patent 10911876 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 16 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 10911876
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts, wherein at least part of the compound vibration parts is made of stainless steels, the compound vibration parts are connected to a magnet component, the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having two resonance peaks, frequencies of the two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone.

3. The vibration device according to claim 1, wherein the compound vibration parts include two or more vibration parts.

5. The vibration device according to claim 3, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts, at least part of the compound vibration parts being made of stainless steels; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having two resonance peaks, frequencies of the two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone.

14. The bone conduction speaker according to claim 12, wherein the compound vibration parts include two or more vibration parts.

15. The bone conduction speaker according to claim 14, wherein the two or more vibration parts at least partially attach to each other.

16. The bone conduction speaker according to claim 15, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 20 of patent 11375324 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 20 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11375324
Instant Application 17/218677
1. A method, comprising: providing a speaker including: a housing; a transducer residing inside the housing and including compound vibration parts configured to generate vibrations, wherein the vibrations produce a sound wave inside the housing and causing a leaked sound wave spreading outside the housing; the vibrations have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears; and at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing, the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region, and the interference reducing a sound pressure level of the leaked sound wave in the target region.

4. The method of claim 1, wherein the compound vibration parts include two or more vibration parts at least partially attach to each other.

5. The method of claim 4, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.

16. A speaker, comprising: a housing; a transducer residing inside the housing and including compound vibration parts configured to generate vibrations, wherein the vibrations produce a sound wave inside the housing and causing a leaked sound wave spreading outside the housing; the vibrations have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears; and at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing, the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region, and the interference reducing a sound pressure level of the leaked sound wave in the target region.

19. The speaker of claim 16, wherein the compound vibration parts include two or more vibration parts at least partially attach to each other.

20. The speaker of claim 19, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of patent 11343626 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 8 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11343626
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and at least one contact surface configured to contact and transmit vibration to a user, the contact surface including a gradient structure causing an uneven distribution of forces on the contact surface when in contact with the user.

7. The vibration device according to claim 1, wherein the compound vibration parts include two or more vibration parts.

8. The vibration device according to claim 7, wherein the two or more vibration parts at least partially attach to each other.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of patent 11336988 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 16 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11336988
Instant Application 17/218677
1. A loudspeaker apparatus, comprising: a core housing configured to accommodate an earphone core; a circuit housing configured to accommodate a control circuit, wherein the control circuit drives the earphone core to vibrate to generate a sound, and the sound includes at least two resonance peaks; an ear hook configured to connect the core housing and the circuit housing, wherein the ear hook is plugged and fixed to the circuit housing, and a housing sheath is molded on the ear hook; a key arranged at a keyhole on the circuit housing, wherein the key moves relative to the keyhole to generate a control signal for the control circuit, wherein the housing sheath is integrally covered around the circuit housing and the key; and an elastic pad arranged between the key and the keyhole.

14. The loudspeaker apparatus of claim 1, wherein the earphone core includes at least a composite vibration component composed of a vibration plate and a second vibration conductive plate, and the composite vibration component generates the at least two resonance peaks.

16. The loudspeaker apparatus of claim 14, wherein the earphone core further includes a first vibration conductive plate, wherein the first vibration conductive plate is physically connected to the composite vibration component; the first vibration conductive plate is physically connected to the core housing; and the first vibration conductive plate generates another resonance peak.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of patent 11395072 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 and 12 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11395072
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 14 of patent 11399234 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 3 and 14 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11399234
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts, wherein at least part of the compound vibration parts is made of stainless steels, a thickness of the compound vibration parts made of stainless steels is 0.1-0.2mm, the compound vibration parts are connected to a magnet component, the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80Hz-18000Hz, and sounds are generated by the vibrations transferred through a human bone.

2. The vibration device according to claim 1, wherein the compound vibration parts include two or more vibration parts.

3. The vibration device according to claim 2, wherein the two or more vibration parts at least partially attach to each other.

11. A bone conduction speaker, comprising: a vibration device having compound vibration parts, wherein at least part of the compound vibration parts is made of stainless steels, a thickness of the compound vibration parts made of stainless steels is 0.1-0.2mm; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80Hz-18000Hz, and sounds are generated by the vibrations transferred through a human bone.

12. The bone conduction speaker according to claim 11, wherein the compound vibration parts include two or more vibration parts.

13. The bone conduction speaker according to claim 12, wherein the two or more vibration parts at least partially attach to each other.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.

 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 20 of Patent 11418895 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 5 and 20 of the patented application anticipate all the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the patented application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Patent 11418895
Instant Application 17/218677
1. A method, comprising: providing a speaker including: a housing; a transducer residing inside the housing and including compound vibration parts configured to generate vibrations, wherein the vibrations produce a sound wave inside the housing and causing a leaked sound wave spreading outside the housing; the vibrations have at least two resonance peaks, a difference between frequencies of the at least two resonance peaks being no less than 200 Hz; and at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing, the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region, and the interference reducing a sound pressure level of the leaked sound wave in the target region.

4. The method of claim 1, wherein the compound vibration parts include two or more vibration parts at least partially attach to each other.

5. The method of claim 4, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.

16. A speaker, comprising: a housing; a transducer residing inside the housing and including compound vibration parts configured to generate vibrations, wherein the vibrations produce a sound wave inside the housing and causing a leaked sound wave spreading outside the housing; the vibrations have at least two resonance peaks, a difference between frequencies of the at least two resonance peaks being no less than 200 Hz; and at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing, the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region, and the interference reducing a sound pressure level of the leaked sound wave in the target region.

19. The speaker of claim 16, wherein the compound vibration parts include two or more vibration parts at least partially attach to each other.

20. The speaker of claim 19, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of copending application 17/169469 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 12 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/169469
Instant Application 17/218677
1. A vibration device, comprising: a housing; compound vibration parts residing inside the housing and connected to a magnet component, wherein the compound vibration parts include two or more vibration parts at least partially attached to each other, the magnet component is configured to drive a voice coil to vibrate, the vibration of the voice coil drives the compound vibration parts to generate vibrations and the vibrations of the compound vibration parts produce a sound wave inside the housing and cause a leaked sound wave spreading outside the housing; and a contact side connected to the compound vibration parts, wherein the contact side at least includes a contact surface to contact a user, the contact surface including one or more holes, the one or more holes being configured to guide the sound wave inside the housing through the one or more holes to an outside of the housing, the guided sound wave interfering with the leaked sound wave.

12. (Original) The vibration device according to claim 1, wherein a lower resonance peak of the at least two resonance peaks is equal to or lower than 900 Hz and a higher resonance peak of the at least two resonance peaks is equal to or lower than 9500 Hz.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of Copending Application 17/170847 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 12 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/170847
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate; and the compound vibration parts include two or more vibration parts at least partially attached to each other; and a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker, wherein the vibration of the voice coil drives the compound vibration parts or the first vibration conductive plate to generate vibrations, and sounds are generated by the vibrations transferred through a human bone.

12. (Currently Amended) The vibration device according to claim 1, wherein the vibrations generated by the compound vibration parts or the first vibration conductive plate have at least two resonance peaks, frequencies of the at least two resonance peaks are catchable with human ears, a lower resonance peak of the at least two resonance peaks is equal to or lower than 900 Hz and a higher resonance peak of the at least two resonance peaks is equal to or lower than 9500 Hz.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of Copending Application 17/170885 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 9 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/170885
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and a headset bracket configured to provide a clamping force between the bone conduction speaker and a user when the bone conduction speaker is in contact with the user.

8. The vibration device according to claim 1, wherein the compound vibration parts include two or more vibration parts.

9. The vibration device according to claim 8, wherein the two or more vibration parts at least partially attach to each other.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of Copending Application 17/218292 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218292  
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; at least one microphone disposed in a housing of the bone conduction speaker; and a waterproof mesh cloth having a waterproof function, wherein the waterproof mesh cloth is outside a periphery of the at least one microphone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 17 of Copending Application 17/218494 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 17 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218494
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a magnetic system for generating a first magnetic field, wherein the magnetic system includes: a first magnetic component for generating a second magnetic field; and at least one second magnetic component surrounding the first magnetic component, wherein a magnetic gap is formed between the first magnetic component and the at least one second magnetic component, and a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field in the magnetic gap.

17. A method, comprising: providing a bone conduction speaker, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a magnetic system for generating a first magnetic field, wherein the magnetic system includes: a first magnetic component for generating a second magnetic field; and at least one second magnetic component surrounding the first magnetic component, wherein a magnetic gap is formed between the first magnetic component and the at least one second magnetic component, and a magnetic field intensity of the first magnetic field in the magnetic gap is greater than a magnetic field intensity of the second magnetic field in the magnetic gap.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218279 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218279
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and at least two microphones, the at least two microphones including a first microphone with a first orientation and a second microphone with a second orientation different from the first orientation.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218528 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218528
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a magnetic connector configured to charge the bone conduction speaker when the magnetic connector absorbs a charging interface of an external power source.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218745 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218745
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and at least one button disposed on a housing of the bone conduction speaker, wherein each of the at least one button corresponds to a button hole disposed on the housing.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218599 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218599
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a voice control device configured to control the bone conduction speaker based on a voice control instruction received from a user.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218804 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218804
Instant Application 17/218677
1. A bone conduction speaker comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 20 Hz-20000 Hz, and sounds are generated by the vibrations transferred through a human bone; an ear hook, wherein the ear hook is configured to contact with the head of a user, one or more contact points of the ear hook and the head of the user include a vibration fulcrum of the vibration device when the vibration device vibrates; and at least one button, wherein the at least one button is configured for user operation, and a distance between a center of a button of the at least one button and the vibration fulcrum is not greater than a distance between a center of the vibration device and the vibration fulcrum.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/219814 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/219814
Instant Application 17/218677
1. A speaker, comprising: one or more status sensors configured to detect status information of a user; at least one low-frequency acoustic driver configured to generate at least one first sound, a frequency of the at least one first sound being within a first frequency range; at least one high-frequency acoustic driver configured to generate at least one second sound, a frequency of the at least one second sound being within a second frequency range, the second frequency range including at least one frequency that exceeds the first frequency range, wherein: the at least one first sound and the at least one second sound are generated based on the status information; and the at least one low-frequency acoustic driver or the at least one high-frequency acoustic driver includes a vibration device, wherein the vibration device has a vibration conductive plate and a vibration board, the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks are catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218713 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218713
Instant Application 17/218677
1. An acoustic output apparatus, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218645 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218645
Instant Application 17/218677
1. An acoustic output apparatus, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and an interactive control component configured to allow an interaction between a user and the acoustic output apparatus.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/219777 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/219777
Instant Application 17/218677
1. A bone conduction speaker, comprising a vibration device and a plurality of acoustic-electric transducers, wherein the vibration device includes a vibration conductive plate and a vibration board, the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone; and the plurality of acoustic-electric transducers includes a first acoustic-electric transducer having a first frequency response and a second acoustic-electric transducer having a second frequency response, the second frequency response being different from the first frequency response, wherein the first acoustic-electric transducer is configured to detect an audio signal, and generate a first sub-band signal according to the audio signal; and the second acoustic-electric transducer is configured to detect the audio signal, and generate a second sub-band signal according to the audio signal.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/218549 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/218549
Instant Application 17/218677
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; a microphone configured to receive a first signal including a voice signal and a first vibration signal; and a vibration sensor configured to receive a second vibration signal, wherein the microphone and the vibration sensor are configured such that the first vibration signal can be offset with the second vibration signal.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of Copending Application 17/661283 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 18 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/661283
Instant Application 17/218677
1. A loudspeaker apparatus, comprising: a core housing configured to accommodate an earphone core; wherein the earphone core includes at least a composite vibration component composed of a vibration plate and a second vibration conductive plate, a stiffness coefficient of the vibration plate is greater than a stiffness coefficient of the second vibration conductive plate; a circuit housing configured to accommodate a control circuit, wherein the control circuit drives the earphone core to vibrate to generate a sound, and the sound includes at least two resonance peaks; an ear hook configured to connect the core housing and the circuit housing.

17. The loudspeaker apparatus of claim 1, wherein the earphone core further includes a first vibration conductive plate, wherein the first vibration conductive plate is physically connected to the composite vibration component; the first vibration conductive plate is physically connected to the core housing; and the first vibration conductive plate generates another resonance peak.

18. The loudspeaker apparatus of claim 17, wherein the at least two resonance peaks are both within a sound frequency range audible by human ears.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Copending Application 17/170840 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/170840
Instant Application 17/218677
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks which are among the frequencies catchable with human ears, a difference between frequencies of the at least two resonance peaks is no less than 200 Hz, and sounds are generated by the vibrations transferred through a human bone.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of Copending Application 17/305243 in view of Yu (US 2015/0130945).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 18 of the copending application teach all of the limitations in the claim 1 of instant application except for a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user. 
Yu teaches a power source assembly configured to provide electrical power (Yu figure 2, power module 90); a controller configured to control the bone conduction speaker to generate sound (Yu figure 2, controller 40 and bone conduction devices 61-62); and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user (Yu figure 2 and ¶0013 “the wireless communication module 63 can communicate with a wireless communication module, such as a mobile phone, a tablet computer, by Bluetooth or WiFi technology, such that, the user wearing the smart helmet 100 can make phone calls and/or listen to the music/radio through the bone conduction inputting device 61, the bone conduction outputting device 62, and the wireless communication module 63”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yu to improve the known bone conduction of the copending application to achieve the predictable result of wireless connection between devices to omit wire tangling.

Copending Application 17/305243
Instant Application 17/218677
1. A speaker device, comprising: a core housing configured to accommodate an earphone core; a circuit housing configured to accommodate a control circuit or a battery, the control circuit or the battery being configured to drive the earphone core to vibrate to produce sound having at least two resonance peaks; an ear hook configured to connect the core housing and the circuit housing; and a housing sheath at least partially covers the circuit housing and the ear hook, and the housing sheath includes waterproof material.

15. The speaker device of claim 1, wherein the earphone core at least includes a composite vibration device constituted by a vibration plate and a second vibration conductive plate, the composite vibration device generating the two resonance peaks.

18. The speaker device of claim 15, wherein the earphone core further includes a first vibration conductive plate, wherein the first vibration conductive plate is physically connected to the composite vibration component; the first vibration conductive plate is physically connected to the core housing; and the first vibration conductive plate generates another resonance peak.
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and a power source assembly configured to provide electrical power; a controller configured to control the bone conduction speaker to generate sound; and a Bluetooth low energy (BLE) module configured to establish communication between the bone conduction speaker and a terminal device of a user.


Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 2-20 are dependent on one of the independent claims, therefore they are also patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652